Holland, P. J.,
This is a petition by the guardians of the estate of Henry J. Llewellyn, 2nd, a minor, for leave to pay out of principal an aggregate of $600 for the purchase for the use of the minor of a riding horse and equipment and the erection of a stable.
From the petition and an interview with one of the guardians, it is disclosed that the minor’s estate consists of about $14,000 in cash and government bonds, and a one-third interest, now in trust, in a baker’s supply business, known as H. J. Llewellyn Company. The latter item is the main investment of the estate and its value is uncertain. In recent years the company’s cash position has been such as to prevent it from distributing income. The guardians inform me that they are distributing to the minor’s mother $125 per month for his maintenance, most of which must come out of principal on account of receiving little or no income from the company.
I am of the opinion that the uncertainties as to the future of the company render it inadvisable to allow this luxury item to the minor at this time, as he may need all his resources for necessities. The petition will be dismissed for the present. If at a later time the *386affairs of the company improve, the petition may be reconsidered.
And now, October 5,1949, the petition is dismissed, costs to be paid out of the estate of the minor.